United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3367
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Venus M. Ford

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                 ____________

                              Submitted: June 5, 2018
                                Filed: June 8, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      In this direct appeal, Venus Ford, who pled guilty to conspiracy to defraud the
government and aggravated identity theft, challenges the below-Guidelines sentence
the district court1 imposed on the conspiracy count, and the consecutive mandatory
sentence the court imposed on the identity theft count. See 18 U.S.C. § 1028A(a)(1),
(b)(2) (requiring a 2-year prison term for aggravated identity theft, consecutive to any
other term of imprisonment imposed). Her counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Ford’s
sentence is substantively unreasonable, and that the court should have varied
downward further.

       Upon careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (en banc) (reviewing reasonableness of sentence under deferential
abuse-of-discretion standard); see also United States v. McCauley, 715 F.3d 1119,
1127 (8th Cir. 2013) (when district court has varied downward from Guidelines
range, it is “nearly inconceivable” that the court abused its discretion in not varying
downward further); United States v. Pamperin, 456 F.3d 822, 824 (8th Cir. 2006)
(district court lacks discretion to impose sentence below mandatory minimum).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                      ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                          -2-